DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/15/2021 has been entered.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 2 and 9 requires the coating an ionic or covalent bond or be chemically linked to the electrolyte.  However, Claim 1, upon which claims 2 and 9 depend, claims a covalent bond (which is a narrower recitation).  As such, claim 9 fails to further limit the claims.


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claim(s) 1, 2, 4-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yukinobu et al., U.S. Publication No. 2016/0301063 (cited in IDS) in view of Pan et al. U.S. Publication No. 2016/0190580 and Hamers, U.S. Publication No. 2016/0020449.
Regarding Claims 1 and 2, Yukinobu teaches a cathode active material comprising:
	(1) NCA, a lithium intercalation material and one of the primary materials cited in the present specification (see, e.g., example 1);
	(2) a coating, such as an oxide, phosphate, or borate on the lithium intercalation material (see example 1); and
	(3) a moiety capable of forming a bond with the coating (given the BRI, both the binding material and the surface of the coating itself can be considered to be the claimed moiety);
However, Yokinobu, although teaching silane used in fabrication, does not specifically provide a silane bonded to the coating.
Pan teaches an active material that may include NCA (see paragraph 17) and a silane coupling agent may be used to improve fabrication and provide better battery safety and longer cycle life (see abstract; the examiner notes that Pan provides an anode.  However, the base NCA materials are identical.  Furthermore, claim 1 is directed to a material.)  
As such, modifying the material of Yokinobu by including a silane coupling agent bonded to the coating, thereby improving the fabrication of the resulting battery and providing better safety and 
Finally, modified Yokinobu does not specifically teach the silane covalently bonded to the electrolyte.
The examiner notes that the combination described above provides the exact material sequence claimed by applicant.  Furthermore, silanes do have a covalent bonding mechanism.  It is the examiner’s position that, in the device, if there is any difference between the claimed invention and the combination it must be due to a feature not claimed.
Hamers teaches using a silane material covalently bonded to a cathode material and an electrolyte for improved passivation.  
Therefore, it would be obvious to one of ordinary skill in the art to modify the material of modified Yokinobu by incorporating the covalently bonded silane of Hamers, in order to improve passivation (see, e.g. Paragraph 43)
	Regarding Claim 4, NCA is the intercalation material (see example 1, e.g.);
	Regarding Claims 5-7, the coatings claimed in each of the above are taught by Yukinobu.
	Regarding Claim 8, Yokinobu teaches that the thickness is about 15 nm.
	Regarding Claim 9, Yukinobu teaches that the coating is linked to the electrolyte.
	Regarding Claim 11, Pan teaches a trialkoxysilane (see paragraph 15)
Regarding Claims 12-14, Yukinobu teaches a battery meeting the limitations set forth in the above cases.  The examiner notes that the operational voltage is a functional limitation, and Yokinobu teaches every positively recited structural limitation.
Response to Arguments
Applicant's arguments filed 1/15/2021 have been fully considered but they are not persuasive.  Applicant argues that Hamers teaches away from forming a covalent bond between the silane and the . 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T MARTIN whose telephone number is (571)270-7871.  The examiner can normally be reached on 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MATTHEW T MARTIN/Primary Examiner, Art Unit 1721